Citation Nr: 1001851	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-20 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial evaluation for the 
service-connected low back strain, currently evaluated as 10 
percent disabling.  

2.  Entitlement to a higher initial evaluation for the 
service-connected left ankle strain, currently evaluated as 
10 percent disabling.  

3.  Entitlement to a higher initial evaluation for the 
service-connected right ankle strain, currently evaluated as 
10 percent disabling.  

4.  Entitlement to a higher initial evaluation for the 
service-connected residuals of myocardial infarction, 
currently evaluated as 10 percent disabling.  

5.  Entitlement to a higher initial evaluation for the 
service-connected adjustment disorder with mixed emotional 
features (also claimed as depression and fatigue), currently 
evaluated as 10 percent disabling.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to May 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the RO.  

Subsequent to issuing the rating decision, the RO rebuilt the 
Veteran's claims file.  The first documentation of the RO's 
decision in the rebuilt file is the December 2008 Statement 
of the Case (SOC).  

In September 2009, the Veteran testified at a hearing held at 
the RO before the undersigned Veterans Law Judge.  A 
transcript of these proceedings has been associated with the 
Veteran's claims file.  

The issue of a higher initial evaluation for the service-
connected residuals of myocardial infarction is addressed in 
the REMAND portion of this document and is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The service-connected low back strain is shown to be 
manifested by limitation of motion and increased symptoms 
during flare-ups that produce a disability picture that more 
nearly approximates that of forward flexion of the 
thoracolumbar spine restricted to less than 60 degrees, but 
not less than 30 degrees.  

2.  The service-connected left ankle disability is not shown 
to be manifested by more than a moderate degree of functional 
loss due to pain.  

3.  The service-connected right ankle disability is not shown 
to be manifested by more than a moderate degree of functional 
loss due to pain.  

4.  The service-connected adjustment disorder is not shown to 
be productive of occupational and social impairment 
reflective of more than mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent 
evaluation, but no higher, for the service-connected low back 
strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5235-5243 (2009).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected left ankle strain have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.71(a) including 
Diagnostic Codes 5167, 5270-74 (2009). 

3.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected right ankle strain have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.71(a) including 
Diagnostic Codes 5167, 5270-74 (2009).  

4.  The criteria for the assignment of a disability rating in 
excess of 10 percent for the service-connected adjustment 
disorder with mixed emotional features (also claimed as 
depression and fatigue) have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 3.159, 4.1-4.14, 4.130 including  Diagnostic Code 
9440 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  Staged ratings 
are not appropriate in this case.  

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  

The critical inquiry in making such a determination is 
whether any of the symptomatology is duplicative of or 
overlapping; the Court has held that the veteran is entitled 
to a combined rating where the symptomatology is distinct and 
separate. Esteban, at 262 (1994).  


I.  Orthopedic Conditions

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  

In DeLuca, the U.S. Court of Appeals for Veterans Claims 
(Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id. at 206.  


A.  Low Back Strain

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees.  

A 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
disability rating is assigned for unfavorable ankylosis of 
entire spine.  38 C.F.R. § 4.71a.  

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.  

When rating degenerative arthritis of the spine (Diagnostic 
Code 5242), in addition to consideration of rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine, rating for degenerative arthritis under Diagnostic 
Code 5003 should also be considered.  38 C.F.R. § 4.71a.  

Diagnostic Code 5243 (effective September 26, 2003) provides 
that intervertebral disc syndrome (IVDS) is to be rated 
either under the General Rating Formula for  Diseases and 
Injuries of the Spine or under the Formula for  Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective September 26, 2003) 
provides a 10 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; a 
20 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; a 40 percent 
disability rating for IVDS with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; or a 60 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a.  

Note (1) to Diagnostic Code 5243 (effective September 26, 
2003) provides that, for purposes of ratings under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note (2) provides that, if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is to be rated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a.  

In this case, the Veteran's measured limitation of range of 
motion does not indicate a schedular evaluation in excess of 
the assigned 10 percent rating.  The next higher rating of 20 
percent requires forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

The September 2008 VA examination noted an active and passive 
flexion to be 0 to 90 degrees with pain beginning at 80 
degrees.  There was no abnormal gait or abnormal spinal 
contour.  

The evidence does not show incapacitating episodes that would 
be required in order to rate for IVDS.  The medical treatment 
records do not show that any physician has prescribed bed 
rest as contemplated by DC 5243.  The September 2008 VA 
examiner also noted that there were no incapacitating 
episodes within the prior year.  

The September 2008 VA examination notes severe and frequent 
flare-ups.  The flare-ups occur two times per week for half a 
day.  The flare-ups limit all routine activities and cause 
the Veteran to stay home from work and refrain from driving.  

The Veteran also testified about such functional limitations 
during the September 2009 hearing.  To apply the DeLuca 
criteria, the Board finds that this additional functional 
loss due to pain during flare-ups more closely resembles the 
criteria for to the next higher rating of 20 percent, 
indicative of forward flexion of the thoracolumbar spine 
limited to less than 60 degree, but more than 30 degrees.  
More than that is not suggested by the record.  

Accordingly, on this record, an increased rating of 20, but 
no more for the service-connected low back strain is 
warranted.  


B.  Left and Right Ankle Strain

The service-connected left and right ankle disabilities are 
currently separately rated under the provisions of Diagnostic 
Code 5271.  Under DC 5271, limited motion of the ankle 
warrants a 10 percent rating when moderate, and a 20 percent 
rating when marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2007).  A rating of 20 percent is the highest rating 
assignable under Diagnostic Code 5271.  Normal ankle joint 
motion is from 0 to 20 degrees of dorsiflexion and 0 to 45 
degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II 
(2009).  

The Board has considered all pertinent section of 38 C.F.R. 
Parts 3 and 4, as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In that regard, 
consideration has been given to whether any other applicable 
diagnostic code under the regulations provides a basis for a 
higher rating for the service-connected right ankle 
disability.  

Other potentially applicable diagnostic codes include DCs 
5167 (loss of use of foot), 5270 (ankylosis of the ankle), 
5272 (ankylosis of the subastragalar or tarsal joint), 5273 
(malunion of the os calcis or astragalus), and 5274 
(astralgalectomy).  However, there is no showing that the 
Veteran has been diagnosed with any of these conditions.  
Accordingly, DCs 5167, 5270, 5272, 5273, and 5274 cannot 
serve a basis for an increased rating in this case.  

The Veteran underwent a VA examination for the ankles in 
September 2008.  At that time, she reported having chronic 
ankle pain with movement and activity.  She used ace bandages 
and aspirin as needed.  She was able to stand for 20 minutes 
and walk for 1 mile.  The examiner noted normal ranges of 
motion for both ankles.  The X-ray studies taken in July 2008 
indicated stable, normal bilateral ankles with no evidence of 
arthritis, fracture, dislocation or bone destruction. 

At the September 2009 hearing, the Veteran testified that she 
experienced random swelling in the ankles every couple of 
months.  There was also popping, grinding, and clicking.  
When these symptoms occurred, the Veteran applied ace bandage 
wraps.  

On this record, the Board finds that no more than a 10 
percent rating is assignable for either ankle because the 
medical evidence does not show more than a moderate 
limitation of range of motion or functional loss due to pain 
that met or even came close to level of marked impairment.  
No related bony changes of either ankle have been clinically 
identified.  

The Board has considered the Veteran's complaints of pain and 
functional loss, but finds that documented symptoms 
warranting a rating in excess of 10 percent are not shown.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  


II.  Adjustment Disorder with Mixed Emotional Features

The Veteran is currently rated 10 percent under DC 9440 for 
chronic adjustment disorder.  The diagnostic code is part of 
the general rating formula for mental disorders, which 
assigns a 10 percent rating on the basis of occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent rating is assigned on the basis of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is assigned on the basis of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned on the basis of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

The Veteran underwent a VA examination in September 2008.  
The examiner reviewed the Veteran's medical treatment 
records, including counseling sessions from 2007 and 2008 
where a social worker helped her cope with ongoing stress.  

The Veteran reported symptoms of depression, including 
excessive sleeping, isolation, negative feelings and 
tiredness.  She endorsed depressive symptoms such as 
irritability, deceased appetite, low energy, poor attention 
and concentration and decreased libido.  She reported that 
her depression was "always there" but the last significant 
depression began nine months earlier and lasted a couple of 
months.  

The examiner diagnosed major depressive disorder, recurrent, 
mild.  Under the Axis IV diagnosis section (psychosocial and 
environmental stressors), the examiner listed, "single 
parent, problem with primary support, financial."  The 
examiner considered his diagnosis to be a later development 
or new phase of the previous diagnosis.  He concluded that 
the Veteran's symptoms were not severe enough to interfere 
with occupational and social functioning.  The VA examiner 
assigned a GAF score of 68 based on her current functioning.  

The Board finds that a rating higher than the current 10 
percent is not assignable in this case.  The Veteran suffers 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress.  

The evidence does not show the severity or frequency of 
symptoms required for the next higher rating of 30 percent 
based on A 30 percent rating is assigned on the basis of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  

Accordingly, on this record, an increase rating higher than 
10 percent is not for application in this case.  


III.  Extraschedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold factor for extraschedular 
consideration is a finding that the evidence presents such an 
exceptional disability picture that the applicable schedular 
criteria are inadequate for the purpose of compensating the 
veteran.   

Initially, there must be a comparison between the level of 
severity and the symptomatology of the claimant's disability 
with the established criteria provided in the rating schedule 
for the disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  Thun 
v. Peake, 22 Vet. App. 111 (2008).  

In this case, the record does not reflect that the Veteran 
has required frequent hospitalization or experienced 
disabling manifestations with marked interference with 
employment beyond those contemplated by the criteria 
established for this purpose.  

In sum, there is no suggestion that the average industrial 
impairment due to service-connected disability would be in 
excess of that contemplated under the rating criteria.  
Accordingly, the Board has determined that referral of this 
case for extraschedular consideration is not in order.  


IV.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Formerly, proper notice included asking the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  This element of notice was removed from 
38 C.F.R. § 3.159, effective May 30, 2008 as to applications 
for benefits pending before VA or filed thereafter. Notice 
and Assistance Requirements, 73 Fed. Reg. 23,353 (April 30, 
2008).  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
Veteran of the information and evidence needed to 
substantiate and complete claims for service connection and 
an increased rating, to include notice of what part of that 
evidence is to be provided by the claimant, notice of what 
part VA will attempt to obtain, and notice of the appropriate 
disability rating and effective date of any grant of 
benefits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The timing of this notice is not evident in the claims file 
because the file was reconstructed at the time of the 
December 2008 SOC.  Usual RO procedure suggests that the 
proper notice was sent following receipt of the Veteran's 
claim in March 2006.  In any event, the Veteran had actual 
notice at the time of the SOC in December 2008.  

VA satisfied its duty to assist.  VA treatment records were 
associated with the claims file and VA examinations were 
conducted.  Because the claims file was reconstructed, the 
Board was not able to review the VA examinations conducted in 
2006.  

However, the 2008 VA examiners reviewed and referenced the 
earlier examinations.  The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  




ORDER

An increased, initial 20 percent rating, but not higher for 
the service-connected low back strain is granted, subject to 
the regulations governing the award of VA monetary benefits.  

An increase initial evaluation higher than 10 percent for the 
service-connected left ankle strain is denied.  

An increased initial evaluation higher than 10 percent for 
the service-connected right ankle strain is denied.  

An increased initial evaluation higher than 10 percent for 
the service-connected adjustment disorder with mixed 
emotional features (also claimed as depression and fatigue) 
is denied.  


REMAND

The Veteran suffered an acute myocardial infarction while in 
service in March 2004.  She is now service connected for its 
residual symptoms under DC 7006.  The Board finds that 
another VA examination is required to properly rate the 
Veteran's disability under the schedular criteria.

For rating diseases of the heart, one MET (metabolic 
equivalent) is the energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level of METs 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for rating, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  38 C.F.R. § 4.104, Note 2.  

Diagnostic Code 7006 provides ratings for myocardial 
infarction.  During and for three months following myocardial 
infarction that is documented by laboratory tests, a 100 
percent rating is assigned.  Thereafter, a history of 
documented myocardial infarction resulting in workload of 
greater than 7 METs but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; 
continuous medication is required, is rated 10 percent 
disabling.  

A history of documented myocardial infarction resulting in 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray, is rated 30 
percent disabling.  

A history of documented myocardial infarction resulting in 
more than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent, is rated 60 percent 
disabling.  

A history of documented myocardial infarction resulting in 
chronic congestive heart failure, or; workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent, is rated 100 percent 
disabling.  38 C.F.R. § 4.104.  

The Veteran underwent a VA examination for the heart in 
September 2008.  Although the Veteran's 2006 VA examination 
is not now available in the claims folder, the September 2008 
examiner was able to review it.  

The examiner concluded that there were no changes in the 
Veteran's cardiac condition since the prior examination.  The 
examiner noted that continuous medication was not required.  
There is no history of syncope, occasional history of 
fatigue, and angina characterized by atypical chest pain 
every two months.  Additionally, the Veteran suffers 
dizziness monthly and dyspnea upon mild exertion.  

On stress testing, the September 2008 examiner noted the MET 
level to be 7 based on current level of activity.  She 
additionally noted that the Veteran could climb stairs and 
swim.  She also noted that the test gave a false low due to 
the Veteran's lumbar condition.  

However, the examiner did not give an estimation the 
Veteran's level of activity expressed in METs.  See 38 C.F.R. 
§ 4.104, Note 2.  Given that 7 METs is on the cusp of two 
different schedular ratings, the Board finds it especially 
necessary to obtain a more precise estimation of how 
significant the stress test "false low" is.  Thus, a new VA 
examination is in order.  

The Veteran is hereby notified that it is her responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the Veteran in order to obtain 
any current clinical records referable to 
treatment for her service-connected heart 
disability.  

2.  The RO then should schedule the 
Veteran for a VA examination to determine 
the current severity of her service-
connected residuals of myocardial 
infarction.

If the Veteran's lumbar condition or any 
other medical reasons interfere with a 
true determination of METs by exercise 
testing, an estimation by a medical 
examiner of the level of activity 
(expressed in METs and supported by 
specific examples, such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, 
or syncope should be made and noted.  

3.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
claim for increase in light of all 
relevant evidence and governing legal 
authority and precedent.  If any benefit 
sought on appeal remains denied, the 
Veteran and her representative must be 
furnished with a Supplemental Statement 
of the Case and be given an opportunity 
to submit written or other argument in 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


